Citation Nr: 1031788	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased evaluation for degenerative joint 
disease of the lumbosacral spine, greater than 10 percent prior 
to November 18, 2009.

4.  Entitlement to an increased evaluation for degenerative joint 
disease of the lumbosacral spine, greater than 20 percent 
beginning November 18, 2009.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counselor


INTRODUCTION

The veteran served on active duty from October 1974 to October 
1978, and from December 2003 to March 2005.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  The RO in Muskogee, Oklahoma, now has 
jurisdiction over this case.

The veteran testified before the undersigned Veterans Law Judge 
in February 2009.  A transcript of the hearing is associated with 
the claims file, at which time the Veteran testified that he had 
undergone private treatment including magnetic resonance imaging 
(MRI) and other clinical tests for his back condition in 2006.  
This claim was remanded in April 2009 to obtain these records.  
In a letter dated in May 2009, the Veteran was asked to provide 
release of private medical records to allow the RO or AMC to 
obtain the relevant records.  The Veteran did not respond.  

The Board reminds the veteran that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Regrettably, and notwithstanding the RO's compliance with the 
terms of the April 2009 remand, the Board finds it is again 
necessary to remand this case for reasons that will be explained 
following the below decision.

The Veteran was unrepresented at the time of his hearing in 
February 2009.  In July 2009, the RO received a letter from 
Disabled American Veterans stating that it was the accredited 
representative for the Veteran.  However, a properly executed 
power of attorney designating the Veterans Service Organization 
as the Veteran's representative does not appear to be part of the 
claims file.  In addition, the representative, if correctly 
appointed, does not appear to have been given an opportunity to 
offer argument before the case was returned to the Board.  The 
Board will proceed in its decision for that part of the Veteran's 
claim which may be granted.  However, the matter of 
representation will be further address in the remand following 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In a May 2010 rating decision and during the pendency of the 
Veteran's appeal, the RO granted a 20 percent evaluation for 
degenerative joint disease of the lumbosacral spine effective 
November 18, 2009 and confirmed and continued the 10 percent 
assigned prior to November 18, 2009.   As this increased rating 
does not constitute a full grant of all benefits possible, and as 
the veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for degenerative joint disease 
of the lumbosacral spine prior to and beginning November 18, 2009 
remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  In 
addition, the RO's actions have created staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The issues are thus 
recharacterized as reflected on the first page of this decision.

The issues of entitlement to service connection for bilateral 
hearing loss and for an increased evaluation for degenerative 
joint disease of the lumbosacral spine, greater than 10 percent 
prior to November 18, 2009 and greater than 20 percent beginning 
November 18, 2009 addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed to have served under combat 
conditions.

2.  Tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service or within the 
presumptive period, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  Continuity 
of symptomatology is required only where the condition noted 
during service or in the presumptive period is not in fact shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303 (2009).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

VA examinations conducted in April 2005 and January 2007 both 
show an impression of bilateral tinnitus.  In April 2005, the 
Veteran reported the onset approximately 10-11 months previously.  
He described it as a high pitch, worse in the right ear and he 
was unsure if it was constant or intermittent.  In January 2007, 
he stated the onset was 18 months prior, and he described a high 
frequency intermittent ringing in both ears, worse in the left.  
In aggregate, the Veteran reported a history of active service 
from 1974 to 1978, during which worked in communications and with 
machinery.  Post-service, he worked in construction and as a 
probation/parole officer.  He remained in the National Guard, 
serving one weekend a month and two weeks in the summer.  He 
reported occupational exposure to the siren at the Sheriff's 
Department approximately two times per week and arms 
qualifications on a shooting range approximately one time per 
year with hearing protection, and exposure to recreational noise 
as a shooter, sometimes using hearing protection.  In 2007, he 
reported prescribed medication for high blood pressure and anti-
inflammation/pain.  Clinical tests were consistent with loudness 
and frequency matching on the right and left as the ringing sound 
he reported hearing.

The same examiner conducted both the 2005 and 2007 audiological 
examinations.  At the conclusion of both examinations, the 
examiner opined it was less than likely that current findings and 
reported tinnitus had its onset during, or were otherwise the 
result of, active service.  At both times, the examiner stated 
the claims file had been reviewed and indicated that the 
documentation lacked any complaints of tinnitus during active 
service.  In the 2005 examination report, the examiner 
specifically observed that enlistment and discharge physicals 
revealed normal hearing bilaterally, and there was no mention in 
medical records of difficulty with hearing or tinnitus.  In the 
2007 examination report, the examiner noted clinical findings of 
loudness and frequency matching that were consistent with the 
ringing the Veteran reported experiencing in his right and left 
ears.  The examiner noted entries in the service treatment 
records showing treatment for cerumen occluded ears, which were 
cleared safely without mention of tinnitus.

Private treatment records dated October 2007 show that the 
Veteran was seen for complaints of hearing loss and tinnitus with 
onset described as three years previous.  He was assessed with 
subjective tinnitus.  No opinion as to the etiology of the 
condition was given.

The Veteran's statements to VA and private examiners in reference 
to onset of his hearing impairment and, specifically, his 
tinnitus, as noted above, establish onset from approximately May 
2004 to July 2005-which is during the Veteran's active service 
to a period four months following his discharge but within a year 
of his discharge from his second period of active service.  In 
written statements, including the Veteran's initial claim, dated 
in March 2005, the Veteran asserts his hearing loss and tinnitus 
is the result of acoustic trauma during active service.  In his 
original claim, the Veteran noted he had been on active duty in 
Iraq, he was heavy equipment operator, and he was exposure to 
enemy fire, small arms fire, and car bombs on a daily basis.  In 
a statement submitted with his substantive appeal, received in 
November 2006, he stated that he was repeated exposed to acoustic 
trauma during his active service in Iraq, including enemy and 
rocket and mortar attacks, and return fire.  He again asserted 
that his symptoms of tinnitus began during this second period of 
active service.  In his hearing before the undersigned Veterans 
Law Judge in February 2009, the Veteran testified that he 
experienced hearing loss and ringing in his ears early on his 
tour in Iraq.  He described the tinnitus as a constant ringing in 
both ears.  He testified that the unit with which he was 
stationed did a lot of convoys and they took incoming fire.  In 
addition, the base at which he was stationed also took a lot of 
mortar and rocket fire.  He reported it was not uncommon to have 
incoming artillery and rocket fire just 50-60 yards from his 
living area.  

It is observed that the Veteran's second period of active service 
was from December 2003 to March 2005.  Service treatment records 
from this period of active service are incomplete and service 
personnel records were noted in April 2005 to be unavailable by 
the service department.  Subsequent requests were made of the 
Veteran's National Guard unit, to no avail.  Reports of contact 
with the Veteran in November 2005 reflects that he sent in copies 
of service treatment records and service personnel records he 
could obtain from the National Guard, including his DD Form 214, 
orders and incomplete service medical records showing, mostly, 
line of duty and treatment entries concerning his lower back 
injury.  There are several entries dated from May through July 
concerning complaints of clogged ears and slight pain in the left 
ear with decreased hearing.  He was treated for ear cerumen 
impaction and possible infection.  Reports of physical 
examination on entrance to and discharge from the period of 
active duty from December 2003 to March 2005 are not of record.

Available service personnel records show that the Veteran's 
military occupational specialty (MOS) was that of 62E20 or heavy 
equipment construction operator.  He was assigned to HSC 120 
Engineer Battalion and served in Iraq from February 2004 through 
February 2005, at which time he received imminent danger pay.  
Service treatment records document that the Veteran was assigned 
to HSC, 120th Engineering Combat Battalion (Heavy), in 2004 and 
2005.  The Veteran also submitted copies of the unit history for 
the 120th Engineering Combat Battalion (Heavy), which documents 
numerous instances of indirect and direct enemy fire received 
inside and outside the perimeter at base camp, enemy attacks and 
enemy fire on or near convoys, and vehicles destroyed by possible 
or verified improvised explosive devices from March 2004 through 
January 2005.

Review of the record shows that the Veteran is service-connected 
for PTSD.  Of his stressors, he described working as a heavy 
equipment construction operator, and that incoming mortar attacks 
were so close he thought they were doming down on him.  He also 
described being in a convoy that stopped to let apache 
helicopters clear out an ambush attack.  The RO noted that the 
list of significant events for the Veteran's unit for 2004 lists 
numerous mortar attacks, small arms fire attacks and shows that 
the Veteran's unit was involved in combat activity daily.  The RO 
found the Veteran's claimed stressors to be verified.

The Veteran is presumed to have served under combat conditions.  
Acoustic trauma is consistent with the Veteran's service as a 
heavy equipment construction operator, operating in convoys and 
being exposed to enemy mortar and rocket attacks and to return 
fire.  

The available service treatment and personnel records from the 
Veteran's period of active service from 2003-2005 were not 
present in the claims file at the time of the April 2005 VA 
examination.  These records were present at the time of the 
January 2007 VA examination, at which time the examiner did 
discuss the inservice treatment for cerumen occluded ears.  
However, she did not discuss the Veteran's statements concerning 
his exposure to acoustic trauma or the unit history documenting 
same.  It is noted that the examination reports reflect that the 
Veteran did not report to the examiner that he had been exposed 
to acoustic trauma in the form of enemy fire.  Notwithstanding, 
the examiner stated she had reviewed the claims file, yet she did 
not take into account the Veteran's statements, or the 
documentation of exposure to acoustic trauma reflected in the 
unit history.  The examination cannot therefore be adequate for 
the purposes of adjudicating this claim, and the examiner's 
opinion is therefore of no probative value.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to state that he experienced ringing in 
his ears and that he has experienced this symptom from active 
service to the present.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006). 

The Board not only finds that the Veteran's assertions of 
exposure to acoustic trauma are consistent with the record but 
also holds them highly credible.  

Other than the April 2005 and January 2007 VA examinations, which 
are inadequate, there are no other findings or opinions against a 
finding that the Veteran's tinnitus had its onset during active 
service and has been present continuously since then.  

Accordingly, the preponderance of the evidence cannot be found to 
be against the claim for service connection for tinnitus.  
Service connection for tinnitus is therefore warranted.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral 
hearing loss increased evaluations for degenerative joint disease 
of the lumbosacral spine, greater than 10 percent prior to 
November 18, 2009 and greater than 
20 percent beginning November 18, 2009.

In July 2009, the Veteran notified the RO that he was receiving 
treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma, 
and that he had undergone additional magnetic resonance imaging 
(MRI) of his spine in June 2009.  These records must be obtained 
and associated with the claims file.

In addition, as noted above, in the Introduction, there is some 
question as to whether or not the Veteran has appointed a 
Veterans' Service Organization to represent him.  A July 2009 
letter from Disabled American Veterans indicates that the Veteran 
has appointed the organization as representative, but a power of 
attorney designating the organization is not present in the 
claims file.  Moreover, the representative, if correctly 
appointed, does not appear to have been given an appropriate 
opportunity to review the claims file and provide a statement on 
behalf of the Veteran's argument.

The January 2007 VA examination shows audiometric results 
demonstrating hearing loss within the meaning of 38 C.F.R. 
§ 3.385 for the left ear, but not for the right ear.  However, 
since that examination, private audiological findings show 
hearing loss measuring 25-30 decibels in the right and left ears, 
with a diagnosis of noise induced sensorineural hearing loss.  
The graphs provided with the assessment are pictorial in form and 
have not been interpreted by the audiologist.  Given that these 
findings appear to show hearing loss for both ears that may meet 
the criteria, remand is appropriate to determine the nature, 
extent and etiology of the Veteran's hearing loss.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data); see also McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether or not 
the Veteran has appointed a representative.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his claimed hearing 
loss disability and service-connected back 
disability since separation from active 
duty.  After securing the necessary 
release, the RO should obtain these 
records.

In particular, the RO should ensure that 
all pertinent VA treatment records from the 
Muskogee, Oklahoma VAMC, are obtained.

3.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examination to 
determine the nature, extent, and etiology 
of his claimed bilateral hearing loss.  All 
indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

The examiner should identify any current 
bilateral hearing impairment and should 
proffer an opinion as to whether it at 
least as likely as not (i.e. 50 percent or 
greater probability) that any hearing 
impairment had its onset during the 
Veteran's active service or, in the 
alternative, is etiologically related to 
the Veteran's military service or any 
incident therein.  

A complete rationale must be provided for 
all opinions expressed.  

4.  If after receipt of additional clinical 
tests and treatment records concerning the 
service-connected back disability, it is 
determined that further VA examination is 
required, the RO or AMC should schedule the 
Veteran for VA examination to determine the 
nature and extent of his service-connected 
lower back disability.  All indicated tests 
and studies must be performed.  The claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  All 
reported symptoms and observed pathology 
attributed to the degenerative joint 
disease of the lumbosacral spine prior to 
and beginning November 18, 2009 must be 
fully described.  

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for service connection for bilateral 
hearing loss and increased evaluations for 
degenerative joint disease of the 
lumbosacral spine greater than 10 percent 
prior to November 18, 2009, and greater 
than 20 percent beginning November 18, 
2009, with application of all appropriate 
laws and regulations, including 
consideration of lay statements, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Thereafter, 
the appeal must be returned to the Board 
for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


